Case 1:18-cr-00128-TWP-TAB Document 75 Filed 09/07/21 Page 1 of 1 PageID #: 306




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
                                 Plaintiff,         )
                                                    )
                            v.                      )     No. 1:18-cr-00128-TWP-TAB
                                                    )
 DEVONTAY L. CROWE,                                 ) -01
                                                    )
                                 Defendant.         )

                 ORDER ADOPTING REPORT AND RECOMMENDATION

        On September 3, 2021, the Magistrate Judge submitted his Report and Recommendation

 regarding the United States Probation Office's Petition for Warrant or Summons for Offender

 Under Supervision (Dkt. 63). The parties waived the fourteen-day period to object to the Report

 and Recommendation. The Court, having considered the Magistrate Judge's Report and

 Recommendation, hereby adopts the Magistrate Judge's Report and Recommendation.

        IT IS SO ORDERED.

        Date:    9/7/2021


 Distribution:

 Lawrence Darnell Hilton
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 lawrence.hilton@usdoj.gov

 John L. Tompkins
 BROWN TOMPKINS LORY & MASTRIAN
 johnltom@mac.com
